238 S.W.3d 182 (2007)
LARABEE GROUP, LLC., Appellant,
v.
CITY OF KANSAS CITY, Missouri, Respondent.
No. WD 67919.
Missouri Court of Appeals, Western District.
August 28, 2007.
Motion for Rehearing and/or Transfer Denied October 30, 2007.
Application for Transfer Denied December 18, 2007.
*183 Jeremiah Kidwell, Kansas City, MO, for appellant.
George S. Diegel, Kansas City, MO, for respondent.
Before LOWENSTEIN, P.J., SMART and HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 30, 2007.

ORDER
PER CURIAM.
Appellant Larabee Group, LLC, appeals the grant of summary judgment in favor of respondent, the City of Kansas City, Missouri, on Larabee's petition asking for specific judgment on its petition for breach of contract. Judgment affirmed. Rule 84.16(b).